HUBBART, Judge
(concurring).
I concur in the court’s affirmance in this case. As to the appellant’s contention that it was error for the trial court to admit evidence of the defendant’s post-arrest silence, it is my view that (1) this question was not properly preserved for appellate review because the evidence was admitted without objection, and (2) the admission of such evidence was not fundamental error. Porter v. State, 356 So.2d 1268 (Fla. 3d DCA 1978) (Hubbart, J. dissenting); Gillian v. State (Fla. 1st DCA 1977) (case no. FF-59, opinion filed August 18, 1977); Clark v. State, 336 So.2d 468 (Fla. 2d DCA 1976); Farmer v. State, 326 So.2d 32 (Fla. 4th DCA 1976).